DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.  Applicant argues that Saitou fails to disclose the amended limitations of claim 1.  Saitou discloses the ends of the signal lines 5 are connected to the connecting parts 1a and 2a for transmitting detection signals for detecting inputs on the touch sensors 1b and 2b (¶ 0062).  The claims do not require that the ends of the signal lines be directly connected to the connecting parts.  The claims stand rejected.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2013/0076692 A1 to Saitou in view of US Patent Pub. 2015/0103040 A1 to Huang et al (“Huang”).  
(See Fig. 1) comprising: 
a display panel (20) including an active region (¶ 0053, “display region”) and a peripheral region (¶ 0053, “non-display region”) adjacent to the active region; 
n first touch sensors (1X) which are arranged successively along a first direction and extend in a second direction, each of the n first touch sensors including a plurality of first connecting parts (1a) and a plurality of first sensor parts electrically connected through the first connecting parts; 
m second touch sensors (2Y) which are insulated from the n first touch sensors, extend in the first direction, and are arranged successively along the second direction, each of the m second touch sensors including a plurality of second connecting parts (2a) and a plurality of second sensor parts electrically connected through the second connecting parts; 
a plurality of signal lines (5) configured to transmit a detection signal for detecting an input point to the n first touch sensors and the m second touch sensors (¶ 0062); and 
a blocking electrode (6) disposed in the peripheral region adjacent to the active region, 
wherein the plurality of first sensor parts, the plurality of second sensor parts, the plurality of second connecting parts, and the blocking electrode (Fig. 3A, 1b, 2Y, 2a, 6) are disposed on a layer different from a layer on which the plurality of first connecting parts and the plurality of signal lines are disposed (1a, 5), and 
(See Fig. 1; The signals lines 5 overlapping the blocking electrode 3 in the peripheral region.), 
wherein ends of the signal lines are respectively connected to the first and second connecting parts (See Fig. 1).  
Saitou fails to disclose a touch pen.
Huang discloses a touch device comprising a touch pen to input into a capacitive touch screen (¶ 0012-0013).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Saitou with the teachings of Huang of a touch pen, as suggested by Huang thereby similarly using known types of input types such as touch pens in the touch display device of Saitou.  
As to claim 2, Saitou discloses wherein at least one of the plurality of first connecting parts and at least one of the plurality of second connecting parts aredisposed in the active region adjacent to the peripheral region (See Fig. 1).  
As to claim 6, Saitou discloses wherein the first sensor parts, the second sensor parts, the second connecting parts and the blocking electrode are directly disposed on the display panel (See Fig. 6; The touch panel portion is disposed on top of the display panel 30.  See also Fig. 3A).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2013/0076692 A1 to Saitou in view of US Patent Pub. 2015/0103040 A1 to .  
As to claim 7, Saitou in view of Huang fails to disclose wherein the display panel comprises:
a base substrate; 
a plurality of light-emitting elements disposed on the base substrate; and 
an encapsulating substrate encapsulating the light-emitting elements, wherein the plurality of first connecting parts and the plurality of signal lines are disposed on the encapsulating substrate.  
Lee discloses a display device wherein the display panel (See Fig. 2) comprises:  a base substrate (111); a plurality of light-emitting elements (110) disposed on the base substrate; and an encapsulating substrate (140) encapsulating the light-emitting elements, wherein the touch panel (200) is disposed on the encapsulating substrate.  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Saitou in view of Huang with the teachings of Lee wherein the display panel comprises:  a base substrate; a plurality of light-emitting elements disposed on the base substrate; and an encapsulating substrate encapsulating the light-emitting elements, wherein the plurality of first connecting parts and the plurality of signal lines are disposed on the encapsulating substrate, as suggested by Lee thereby similarly using known configurations and components for forming touch display devices in the display device of Saitou modified.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624